Citation Nr: 0719250	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  99-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1954 to 
August 1974.  

The issue of  service connection for a cervical spine 
disorder comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO rating decision that denied the 
veteran's petition to reopen a previously-denied claim for 
service connection for that disorder.  

In January 2001, the Board reopened the claim of service 
connection for a cervical spine disorder and remanded the 
case to the RO for further development of the merits.  

Also on appeal is an August 2002 RO decision that denied 
service connection for a left knee disorder as secondary to a 
service-connected low back disability and/or service-
connected right knee disability.  

The Board remanded both issues for further development in 
December 2003 and April 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The record when considered in its entirety does not serve 
to show that the veteran suffered a cervical spine injury 
prior to his extensive period of active military service.  

3.  The veteran is not shown to have manifested complaints or 
findings referable to a cervical spine disorder in service or 
for many years thereafter.  

4.  The currently demonstrated degenerative spondylosis of 
the cervical spine is not shown to be due to any event or 
incident of the veteran's active service.  

5.  The veteran is not shown to have manifested left knee 
degenerative changes in service or for many years thereafter.  

6.  No competent evidence has been presented to show that the 
left knee degenerative changes are due to an injury or other 
event or incident of the veteran's active service.  

7.  The currently demonstrated degenerative arthritis of the 
left knee is not shown to have been caused or otherwise 
aggravated by his service-connected for status post herniated 
lumbar disc or the chondral calcinosis and mild degenerative 
arthritis of the right knee.  



CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability manifested by 
degenerative changes is not due to disease or injury that was 
incurred in or aggravated by his military service; nor may 
any arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101(2), 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1(d), 3.12, 3.303, 3.307, 3.309(a) 
(2006).  

2.  The veteran's left knee disability manifested by 
degenerative changes is not due to disease or injury that was 
incurred in or aggravated by his military service; nor may 
arthritis be presumed to have been incurred therein; nor is 
it proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

The July 1999 rating decision on appeal was issued prior to 
the enactment of VCAA.  In June 2001, during the pendency of 
the appeal, the RO sent the veteran a letter informing him 
that the requirements for service connection generally 
include medical evidence of a current disability, medical or 
in some circumstances lay evidence of a disease or injury in 
service, and evidence of a relationship between the in-
service injury or disease and the current disability.  

The veteran had ample opportunity to respond before the claim 
was readjudicated in the rating decision of June 2002, and 
prior to the issuance of the August 2002 rating decision that 
is also on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above, with 
follow-up letters by the RO in October 2001 and by the AMC in 
May 2004 and May 2006, together satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2001 letter advised the veteran of the newly-enacted 
VCAA and told him that VA would make reasonable efforts to 
help get evidence necessary to support his claim.  The May 
2004 letter advised the veteran that VA is responsible fort 
getting relevant records held by any Federal agency, and that 
VA would make reasonable efforts to help get records held by 
any non-Federal entity.  

The May 2004 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating actions on appeal.  This is 
logical, since one of the two rating actions on appeal was 
issued prior to the enactment of the VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the May 2004 letter, which 
completed the notice requirements of the VCAA and cured any 
defects in prior notice letters, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the June 2005 
Supplemental Statement of the Case (SSOC).  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the May 2004 
letter advised the veteran of the second and third Dingess 
elements (existence of a disability and connection between 
the veteran's service and that disability).  

An SSOC in December 2006 advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  This suffices 
for Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and extensive post-
service VA and non-VA medical records have been associated 
with the claims file.  The RO has procured records from those 
medical providers that the veteran identified as having 
relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran was advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board, but he indicated that he does not want to testify in 
such a hearing prior to the Board's action.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  


Service connection for cervical spine disorder

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

There is no indication in the veteran's service medical 
records (SMR) of any trauma to or treatment of the cervical 
spine.  The physical examination reports in August 1954 
(enlistment), May 1957, November 1961, March 1963, March 
1966, December 1966, and April 1971 show the spine as 
"normal."  

The report of the veteran's retirement physical examination 
in March 1974 shows the spine as "abnormal" but the remarks 
reflect abnormalities of the lumbar spine rather than the 
cervical spine.  

The veteran had a VA medical examination in December 1974, 
within the first year after his discharge from service.  
There is no mention therein of a current cervical spine 
disorder.  

The veteran was examined on behalf of the Office of Worker 
Compensation in November 1990 for a cervical spine disorder, 
claimed as due to or aggravated by his work in the Post 
Office.  

The veteran reported the onset of the present illness in 
September 1987, caused by a jar to the neck while stepping 
off his patio at home.  The veteran also reported that he had 
suffered head and neck injuries during a motor vehicle 
accident in 1950.  

The examiner's opinion was that the veteran had some old neck 
injuries resulting in cervical spondylosis, aggravated since 
1987 by the sudden jarring at home.  The examiner could not 
state conclusively whether current symptoms were due to 
aggravation at work in the post office versus natural 
progress of the disease.  

In March 1998, the veteran underwent a VA neurological 
examination and a VA examination of the entire spine; both 
examiners confirmed spondylosis of the cervical spine but 
neither examiner provided an opinion regarding the etiology 
of that condition.  

The veteran was examined by the West Virginia University 
Neurosurgery Outpatient Clinic in October 2002 for neck pain.  
The veteran reported a longstanding history of wear and tear 
on his cervical spine secondary to his job as a postal 
worker.  

The veteran also reported that he was stiff-armed by an 
automobile in 1950, had experienced occasional numbness of 
the hands while in the military, and had severe episodes of 
neck pain in 1987 and 1989.  The onset of current symptoms 
began in the 1980's.  The examiner did not provide an opinion 
regarding the etiology of the cervical spine disorder.  

The veteran underwent a VA examination of the spine in 
December 2002.  The examiner again diagnosed degenerative 
cervical spondylosis but did not provide an opinion regarding 
etiology.  

The veteran had a VA examination in May 2004 when he reported 
that he had no recollection of what body parts were injured 
in the motor vehicle accident in 1950.  The examiner 
performed a detailed clinical examination of the veteran and 
noted his observations.  

The examiner's impression was that of degenerative disc 
disease that was due at least as likely as not to the motor 
vehicle accident prior to service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, the veteran has not presented any medical 
evidence of a causal or etiological connection between his 
current cervical spine disorder and any event or incident of 
his military service.  

However, as noted hereinabove, the VA examiner in May 2004 
opined that the claimed cervical spine disorder was at least 
as likely as not due to the reported pre-service car wreck in 
1950.  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches; since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003).  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In this case, there is no medical showing that the veteran 
was identified with or treated for a cervical spine condition 
prior to service.  As noted, his enlistment physical 
examination in August 1954 noted the spine as "normal."  

During and after his military service, the veteran has 
provided inconsistent and unreliable information regarding 
the reported car wreck in 1950.  

The SMR include a May 1957 Report of Medical History in which 
the veteran cited a car wreck in 1950 with resultant left 
knee injury, while in a March 1963 Report of Medical History 
the veteran stated that the automobile accident in 1950 
resulted in bruised hip and concussion.  

A March 1966 Report of Medical History is silent regarding 
the accident in 1950, but in an April 1971 Report of Medical 
History, the veteran stated that the automobile accident in 
1950 resulted in head injury and loss of consciousness.  

In a March 1974 Report of Medical History, the veteran stated 
that the automobile accident in February 1950 had resulted in 
a concussion.  Significantly, none of these Reports of 
Medical History asserts that the motor vehicle accident in 
1950 was associated with a cervical spine injury.  

In October 1989, the veteran informed a physician at 
Morgantown Orthopedic Associates that he had been injured in 
an auto accident in 1950, resulting in concussion, loss of 
consciousness and multiple aches and pains.  He again made no 
mention of an associated cervical spine injury or residuals 
thereof.  

As noted, the veteran informed an examining physician in 
November 1990 that he had suffered head and neck injuries 
during a motor vehicle accident in 1950.  However, the 
veteran informed another VA examiner in May 2004 that he had 
no recollection of what body parts were injured in the motor 
vehicle accident in 1950.  

The Board finds in this case that the record does not 
reliably show that the veteran had a cervical spine injury or 
disability prior to or during his military service.  There is 
no documentation of such an injury, and the veteran's 
accounts of the accident in 1950 must be viewed as not being 
reliable for the purpose of establishing the onset of a 
cervical spine injury or disorder prior to or during service.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

Accordingly, the Board finds no basis in the record for 
considering service connection on the basis of incurrence in 
or aggravation by military service in this case.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions that his cervical spine symptoms 
first became manifest during military service, even though 
not documented at that time.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, the passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

In this case, there is a gap of 13 years between the 
veteran's discharge in 1974 and the documented cervical spine 
medical treatment in 1987, and the Board finds that this 
passage of years is evidence against service connection.  In 
addition, the Board finds no competent evidence to support 
any assertion referable to a continuity of symptomatology 
since service.  

Accordingly, based on the totality of the evidence, the Board 
finds that service connection for a cervical spine disorder 
must be denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


Service connection for left knee disorder

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran does not contend that a left knee disorder became 
manifest during military service or during the one year 
presumptive period after discharge. Rather, he asserts that 
his current left knee disorder is secondary to his service-
connected low back disability and/or his service-connected 
right knee disability (the veteran contends that the service-
connected disabilities caused him to limp, which over time 
caused his left knee to become disabled).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

In this case, the veteran is competently diagnosed with 
degenerative joint disease of the left knee and has service 
connection for a low back disorder (status post herniated 
lumbar disc) and for a right knee disorder (chondral 
calcinosis and mild degenerative arthritis of the right 
knee).  

However, in this case there is no medical evidence of a nexus 
between the claimed left knee disability and either of his 
two service-connected disabilities.  

The veteran underwent a VA examination in August 2002 when 
the examiner diagnosed osteoarthritis of both knees, left 
currently more symptomatic than right, but stated that he was 
unable to correlate the veteran's knee troubles with anything 
to do with the back.  
 
The veteran underwent a VA examination in May 2004 when the 
examiner stated that it was at least as likely as not that 
the veteran's left knee disorder was due to the reported car 
wreck in 1950.  

In an addendum opinion in December 2005, the VA physician who 
had examined the veteran in May 2004 stated that the 
veteran's assertion that his left knee disorder was due to 
either his service-connected low back disorder or his 
service-connected right knee disorder was not medically 
tenable.  There was noted to be no medical studies or 
established medical rationale that would indicate that a knee 
problem in one leg, or a low back problem with leg pain, 
would create an atmosphere for the development of a 
degenerative process in the other leg.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  As the VA examiner's opinion is not 
controverted by any other medical opinion of record, the 
Board must find that the claimed left knee disorder is not 
secondary to either of his service-connected disabilities.  
Accordingly, secondary service connection must be denied.

The SMR in this regard include a self-reported Report of 
Medical History dated in May 1957 that shows left knee injury 
in a car wreck in 1950, with reinjury in February 1955, and 
the VA examiner in May 2004 stated that the left knee 
disorder was at least as likely as not due to the pre-service 
car wreck.  

However, as noted, the veteran's accounts of the automobile 
accident in 1950 have been inconsistent.  His self-reported 
Report of Medical history in May 1957 cited a left knee 
injury in a car wreck in 1950 with subsequent reinjury (not 
further explained) in February 1955.  The subsequent Reports 
of Medical History in March 1963, March 1966, April 1971 and 
March 1974 omitted any reference to a left knee disorder or 
to a reinjury in 1955.  

The SMR show no complaint or finding of an actual left knee 
problem during service.  All Reports of Physical Examination 
in the SMR (August 1954, May 1957, November 1961, March 1963, 
March 1966, December 1966, April 1971, and March 1974) 
reflect normal left knee.  

In October 1989 the veteran informed a physician at 
Morgantown Orthopedic Associates that he had been injured in 
an auto accident in 1950, resulting in concussion, loss of 
consciousness and multiple aches and pains; he did not cite 
an associated left knee injury.  

The veteran's knees were examined by a private (non-VA) 
orthopedic surgeon in January 2001.  The veteran told the 
examiner that he attributed his bilateral knee problems to 
injuries while playing sports in the military, but did not 
cite any knee injuries prior to service.  

The file contains an addendum opinion, dated in December 
2005, by the VA physician who had examined the veteran in 
August 2002 (and who had determined at that time that the 
knee disorder was at least as likely as not due to the 
reported car wreck in 1950).  

The physician stated that, in fact, he could not resolve the 
issue of reinjury to the knee in service in 1955, as there is 
no specific evidence of record concerning the alleged 
reinjury.  

The Board finds in this case that the record does not 
demonstrate by competent evidence that the veteran had a left 
knee disability prior to military service.  There is no 
documentation of such a disorder, and the veteran's verbal 
accounts are inconsistent.  See Caluza, 7 Vet. App. at 510-
11.  

The Board notes that the VA examiner in August 2002 accepted 
the veteran's uncorroborated account of a left knee injury 
prior to service.  However, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record and cannot overcome 
the presumption of soundness absent contemporaneous clinical 
evidence or recorded history on the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions that his left leg disability is due 
to his service-connected low back disorder and/or his 
service-connected right knee disorder.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer, 7 
Vet. App. at 38; Falzone, 8 Vet. App. at 403.  However, it is 
the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

In this case, the uncontroverted medical evidence of record 
shows that there is no causal relationship between the 
veteran's claimed left knee disorder and either of his 
service-connected disabilities.  

The Board accordingly finds that service connection for a 
left knee disorder, to include as secondary to service-
connected disability, must be denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a left knee disorder, to include as 
secondary to a service-connected disability, is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


